THE THIRTEENTH COURT OF APPEALS

                                     13-14-00094-CV


             In the Interest of A.J.M., T.J.M. III, and A.T.M., minor children


                                  On Appeal from the
                       169th District Court of Bell County, Texas
                               Trial Cause No. 210945


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



April 10, 2014